UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6085


KEVIN HERRIOTT,

                    Plaintiff - Appellant,

             v.

LIEUTENANT JACKSON,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. David C. Norton, District Judge. (6:20-cv-03365-DCN)


Submitted: April 27, 2021                                         Decided: May 3, 2021


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Herriott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kevin Herriott appeals the district court’s order accepting the recommendation of

the magistrate judge and dismissing Herriott’s 42 U.S.C. § 1983 action under 28 U.S.C.

§ 1915A(b). We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Herriott v. Jackson, No. 6:20-cv-03365-

DCN (D.S.C. Dec. 16, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                             2